NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GABRIELA BEATRIZ ZALDANA                        No.    18-73091
PORTILLO,
                                                Agency No. A206-478-024
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 2, 2021**
                                Pasadena, California

Before: SILER,*** HURWITZ, and COLLINS, Circuit Judges.

      Gabriela Beatriz Zaldana Portillo (“Portillo”), a native and citizen of El

Salvador, challenges the Board of Immigration Appeals’ (“BIA”) denial of her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
application for asylum, withholding of removal, and relief under the Convention

Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We

deny the petition.

      When the BIA’s decision “relies in part on the immigration judge’s

reasoning,” as it does here, “we review both decisions.” Singh v. Holder, 753 F.3d

826, 830 (9th Cir. 2014) (quoting Flores-Lopez v. Holder, 685 F.3d 857, 861 (9th

Cir. 2012)). We review an adverse credibility finding for substantial evidence,

Bassene v. Holder, 737 F.3d 530, 536 (9th Cir. 2013), and therefore “must uphold

the agency determination unless the evidence compels a contrary conclusion,”

Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019); see also 8 U.S.C. §

1252(b)(4)(B). Applying that “extremely deferential standard of review,” Don v.

Gonzales, 476 F.3d 738, 744 (9th Cir. 2007), we conclude that the record does not

compel us to reach a conclusion contrary to that of the BIA and the immigration

judge (“IJ”). We therefore must uphold the adverse credibility finding.

1.    The inconsistency between Portillo’s initial border interview, in which she

expressed no fear of returning to El Salvador, and her application, in which she stated

that she was in fear of her life because of her abusive ex-boyfriend, “go[es] to the

heart of [her] asylum claim.” See Smolniakova v. Gonzales, 422 F.3d 1037, 1045

(9th Cir. 2005). Such an inconsistency “is of great weight.” Shrestha v. Holder, 590

F.3d 1034, 1047 (9th Cir. 2010). And, despite the petitioner’s assertion to the


                                          2
contrary, it is clear the agency did not base its credibility decision solely on this

single inconsistency but in light of other discrepancies.

      Further, the IJ was not required to accept Portillo’s explanation that she

mentioned an economic incentive for traveling to the United States at the border

upon the advice that doing so would result in her being released from detention

sooner. See Don, 476 F.3d at 744 (explaining that an IJ need not “interpret the

evidence in the manner advocated by” the applicant). Instead, our precedent requires

only that an IJ consider a proffered explanation for an inconsistency and “provide a

specific and cogent reason for rejecting it.” Rizk v. Holder, 629 F.3d 1083, 1088

(9th Cir. 2011). Here, the IJ considered Portillo’s explanation and permissibly

concluded that, under the circumstances, it was implausible.

      The fact that the agency did not obtain a written transcript of the initial

interview with immigration officials does not change the outcome.          Portillo’s

counsel had the transcript during the hearing (AR 4), and she does not argue that she

did not make the relevant statement, or that the interview was conducted in a manner

that undermined the reliability of her undisputed statements.

2.     Portillo also claims the BIA mischaracterized her testimony when it stated:

“[I]t is not clear how the officer being engaged in a conversation with other people

would, as [Portillo] claims, lead to her interjecting in the conversation and falsely

disclaiming a fear of return.” She states that she “did not disclaim her fear, as the


                                          3
BIA speculated, but clearly expressed her fear.” But Portillo’s statement to the

border agent could be construed differently, and Portillo did not provide an

explanation that would compel us to reject the agency’s interpretation.

3.    Finally, the agency found that it was implausible that Portillo would not be

able to identify the full name of the political party she claimed to support, “given her

experience with the party growing up, her family’s support of the party, and the

significance her political views played in the abuse by her former partner.” Portillo

suggests that her political views were “merely incidental to her entire asylum claim.”

However, throughout her asylum application and testimony, she mentioned her

political opinion as a reason her ex-boyfriend abused her.

      Portillo does not contend that, even if the adverse credibility determination is

upheld, the agency should have granted her applications for asylum and withholding

and her CAT claim. She has therefore forfeited any such further challenges. See

Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005).

      PETITION FOR REVIEW DENIED.




                                           4